DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cooling plate 20 as found in [0096]. Applicant amended "cooling plate 20" to "cooling plate (not shown)" which is accepted, however, further down in the paragraph the cooling plate 20 is recited again but no change is done. Element 20 is still not found in the drawings but is recited in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The additional drawing objections are dated 11/03/2020 are withdrawn.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Specification
The specification has been corrected and the specification objections dated 11/03/2020 have been withdrawn.
Claim Objections
The claims have been corrected and the claim objections dated 11/03/2020 have been withdrawn.
Claim Status

Claim 1 has been amended; support for claim 1 is found in Figure 4 and claims 3 and 6.
Claim 6 has been cancelled.
Claims 1-5 and 7-17 are currently pending and have been examined on the merits in this office action.

Response to Amendment
The amendment submitted 02/01/2021 overcomes the rejection of record and therefore the rejection filed 11/03/2020 is withdrawn.  However a new rejection is presented in light of the amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 recite the limitation "the polyurethane adhesive".  There is insufficient antecedent basis for this limitation in the claim. The change in dependency from claim 3 to claim 1 results in a lack of antecedent basis for claims 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) in view of Yoon (US 20110244315).

Regarding claim 1, Su-Jin teaches (Figure 1) a case (20 - pouch) configured to house an electrode assembly (10) from which electrode tabs (30 terminals) are drawn out ([0007] lines 4-6);
 sealing parts formed by adhering the case along outer peripheries of the electrode assembly ([0007]); and

wherein a length of the folding part has a relationship with a thickness of the electrode assembly where the height is less than or equal to half the thickness of the electrode assembly (Figure 5a). Figure 5a shows the folded part being approximately half the size of the thickness of the electrode assembly,
wherein the folded folding part is attached to one surface of the case by an adhesive member (Figure 5a).
Su-Jin fails to explicitly teach wherein distance W in which the case of surface on which the electrode tab is not formed and the folding part are adhered to each other via the adhesive member is less than the height H of the folded folding part and greater than nor equal to half of the height H of the folded folding part (Figure 5a).
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member such that the adhesive member covers at least half the height of distance in which the case of the surface on which the electrode tab is not formed and the folding part are adhered to each other by injecting the adhesive member into the folding part such that the adhesive binds the folding part to the case.


Yoon discloses a pouch type secondary battery with sealing and folded outer portions of the pouch casing. Yoon teaches wherein the folded parts do not protrude from one side of the case in the thickness direction of the electrode assembly (Yoon Figures 6 and 7c) such that the ends are cut and tailored to the pouch type secondary battery to make the secondary battery less bulky (Yoon [0039]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the teachings of Yoon into Su-Jin’s battery to make the folded parts of the casing to not protrude from the thickness of the electrode assembly such that the battery takes up less space.

Regarding claim 2, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin further teaches of the folding part having a first folding state in which the folding part is folded 180 by a half or less of the entire length (Su-Jin Figures 4a and 4b) and a second folding state in which the folding part is folded so as to completely come into contact with the case (Su-Jin Figure 5a) of the electrode assembly from the first folding part (Su-Jin [0028]).

Regarding claim 4, modified Su-Jin teaches all of the claim limitations of claim 1. Su-Jin further teaches (Su-Jin Figure 5a) of an angle between the folded folding part and one surface of the case that is within a range of 5 degrees or more and 25 degrees or less.

Regarding claim 7, modified Su-Jin teaches all of the claim limitations of claim 1. Su-Jin further teaches of the adhesive member being located (Su-Jin Figure 5a) at the folding part and depicts a length of the folded folding part located at the folding part as the following equation: 
    PNG
    media_image1.png
    13
    100
    media_image1.png
    Greyscale
 (wherein, W is a distance in which the case of the surface on which the electrode tab is 
 It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member such that the adhesive member covers at least two thirds (2/3) the height of distance in which the case of the surface on which the electrode tab is not formed and the folding part are adhered to each other by injecting the adhesive member into the folding part such that the adhesive binds the folding part to the case.
Regarding claim 11, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin further teaches the sealing parts being formed on four sides along the peripheries (Su-Jin [0023]) of the electrode assembly (Su-Jin Figures 1 and 2).

Regarding claim 12, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin further teaches the sealing parts being formed on three sides along the peripheries (Su-Jin [0023]) of the electrode assembly (Su-Jin Figure 3a).

Regarding claim 13, modified Su-Jin teaches all of the claim limitations as set forth in claim 12. Su-Jin further teaches of a bottom part (Su-Jin Figure 3a) that is formed on one side in which the sealing part is not formed (Su-Jin [0026]).

Regarding claim 14, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin further teaches wherein the case having a forming part formed therein (Su-Jin [0026]) that includes a space to house the electrode assembly (Su-Jin Figure 3a, indented portion).
Regarding claim 15, modified Su-Jin teaches all of the claim limitations as set forth in claim 14. Su-Jin further teaches of a forming part having a depth in which the electrode assembly is housed (Su-Jin Figure 1), but is silent to the dimensions of the depth of the forming part.
 However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Regarding claim 16, modified Su-Jin discloses all of the claim limitations as set forth in claim 15. Su-Jin teaches of a forming part having a depth in which the electrode assembly is housed and the inside of the forming part having an angle therein (Su-Jin Figures 5 and 6), but is silent to the angle of the forming part being 96 degrees or more and 114 degrees or less. 
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Regarding claim 17, modified Su-Jin discloses all of the claim limitations as set forth in claim 15. Su-Jin teaches of a thickness of the adhesive member being applied between the folding part and the case, but fails to teach of the thickness being determined according to the depth of the forming part where the depth of the forming part is 3.8 mm or more and 7 mm or less and the thickness of the adhesive member is 0.36 mm or more and 2.12 mm or less. 
However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.



Claims 3, 5 and 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) in view of Yoon (US 20110244315) as applied to claim 1 above, and further in view of Fung et al. (US 20150104698-hereinafter Fung).

Regarding claim 3, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin further teaches the folded folding part being attached to one surface of the case by an adhesive member (Su-Jin Figure 5a). Su-Jin discloses that the adhesive member can be made of polyester or epoxy, but fails to teach of the adhesive member being made up of polyurethane.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date  to modify Su-Jin’s adhesive member by adding the polyurethane resin of Fung to the adhesive member of Su-Jin because the adhesive member contains polyurethane and epoxy and will have enhanced properties.

Regarding claim 5, modified Su-Jin discloses the adhesive member cured between the folded folding part and the case as seen in Figure 5a, but is silent to the thickness of the adhesive member.  However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.

Regarding claim 8, modified Su-Jin teaches all of the claim limitations as set forth in claim 1. Su-Jin fails to teach of the adhesive being made of polyurethane and having a static shear holding time of 250 hours or more at a temperature 85C and a humidity of 85%.
Fung discloses a lithium aluminum packaging process for lithium batteries in which an adhesive layer is used in the packaging process. Fung teaches of a fluorine-containing polyurethane bonding 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member by adding the polyurethane resin of Fung to the adhesive member of Su-Jin because the adhesive member contains polyurethane and epoxy and will have enhanced properties.
Additionally, modified Su-Jin discloses a polyurethane adhesive member cured between the folded folding part and the case as see in Figure 5a, but is silent to the static shear holding time of 250 hours or more at a temperature 85oC and a humidity of 85%. However it has been held that when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.

Regarding claim 10, modified Su-Jin teaches all of the claim limitations of claim 1 above. Su-Jin fails to teach wherein the polyurethane adhesive has a dielectric breakdown voltage of 5 to 20 kV/mm.
Fung discloses a lithium aluminum packaging process for lithium batteries in which an adhesive layer is used in the packaging process. Fung teaches of a fluorine-containing polyurethane bonding adhesive containing epoxy resin (Fung [0022]) such that an adhesive layer is formed and used in the packaging process (Fung [0023]) and  so that the adhesive member will have enhanced properties (Fung [0026]). 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member by adding the polyurethane resin of Fung to the adhesive member of Su-Jin because the adhesive member contains polyurethane and epoxy and will have enhanced properties.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) in view of Yoon (US 20110244315) as applied to claim 1 above, and further in view of Werner (US 20140147730).

Regarding claim 4, modified Su-Jin teaches all of the limitation of claim 1. Su-Jin further depicts the angle in Figure 5a, but does not specify the range of the angle.
Werner discloses a battery pouch that is sealed and folded to minimize the space used and to maximize the space efficiency (Werner [0035]).However it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  Also see MPEP 2144.
.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Su-Jin (KR-10-20160077871, machine translation is relied upon in the following rejection) in view of Yoon (US 20110244315) as applied to claim 1 above, and further in view of Fung et al. (US 20150104698- hereinafter Fung) and Hatano et al. (US 5527616- hereinafter Hatano).

Regarding claim 9, Su-Jin teaches all of the claim limitations of claim 1. Su-Jin fails to teach wherein the polyurethane adhesive has a viscosity of 10000 to 15000 cps at a temperature of 120 C.
Fung discloses a lithium aluminum packaging process for lithium batteries in which an adhesive layer is used in the packaging process. Fung teaches of a fluorine-containing polyurethane bonding adhesive containing epoxy resin (Fung [0022]) such that an adhesive layer is formed and used in the packaging process (Fung [0023]) and  so that the adhesive member will have enhanced properties (Fung [0026]). 
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to modify Su-Jin’s adhesive member by adding the polyurethane resin of Fung to the adhesive member of Su-Jin because the adhesive member contains polyurethane and epoxy and will have enhanced properties.
Additionally, Hatano discloses a laminate for flexible packaging by joining a plurality of flexible blank via layers of a polyurethane adhesive agent. Hatano teaches a polyurethane adhesive having a viscosity ranging from 500 to 40000 cps at a temperature of 120oC (Hatano col. 6 lines 57-64). The use of the polyurethane adhesive with the viscosity described above so that the adhesive agent can be efficiently applied uniformly and at a reduced thickness without losing the adhesive strength. 
oC is between 500 to 40000 cps. Furthermore, a skilled artisan would appreciate that Su-Jin’s polyurethane would have a viscosity within this range at the given temperature so that the polyurethane adhesive could be used at a reduced thickness without losing its adhesive strength.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727